IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 99-40806
                        Conference Calendar


UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

TOMMIE EDWARD WILEY,

                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                      USDC No. 1:98-CR-150-1
                       --------------------
                         February 16, 2000

Before EMILIO M. GARZA, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Tommie Edward Wiley pleaded guilty to possession with intent

to distribute crack cocaine on October 22, 1998.   He appeals the

district court’s two level increase to his offense level for

possession of a dangerous weapon during a drug offense under U.S.

Sentencing Guidelines § 2D1.1(b)(1).   According to the

presentence report, a handgun was found in the trunk of a car

from which Wiley sold cocaine in June 1998.   Wiley argues that




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 99-40806
                               -2-

there was insufficient evidence connecting him to the June 1998

offense and that the prior drug incident occurred four months

before the drug offense to which he pleaded guilty.

     The district court’s decision to enhance under § 2D1.1(b)(1)

is a factual finding which we review for clear error.     United

States v. Castillo, 77 F.3d 1480, 1498 (5th Cir. 1996).    Wiley

may be held accountable under § 2D1.1(b)(1) for possessing a

firearm during a drug offense that counted as relevant conduct.

See United States v. Vaquero, 997 F.2d 78, 85 (5th Cir. 1993);

see also U.S.S.G. § 2D1.1, Appendix C, Amendment 394.    The

information in the PSR was sufficient to establish that Wiley was

involved in the June 1998 drug offense and that a gun was present

where the drug trafficking occurred.   Wiley did not present

evidence refuting the information in the PSR, and the district

court did not err in relying on the PSR to increase Wiley’s

offense level under U.S.S.G. § 2D1.1(b)(1).     See United States v.

Angulo, 927 F.2d 202, 204-05 (5th Cir. 1991).

     AFFIRMED.